Order setting aside verdict reversed upon the law and the facts, with costs, and verdict reinstated in the sum of $4,000 upon condition that within five days from service of a copy of the order entered herein, appellant stipulate that the verdict be reduced to that amount; in which event judgment is directed to be entered thereon, with costs; otherwise, order unanimously affirmed, with costs. In our opinion the verdict as rendered was excessive. Rich, Seeger and Scudder, JJ., concur; Lazansky, P. J., and Kapper, J., dissent and vote to affirm upon the ground that the court exercised proper discretion in setting aside the verdict.